COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


IN RE:                                         §                No. 08-16-00176-CV

WINTON & ASSOCIATES, INC.,                     §           AN ORIGINAL PROCEEDING

Relator.                                       §                  IN MANDAMUS

                                               §

                                      JUDGMENT

         The Court has considered this cause on the Relator’s petition for writ of mandamus

against the Honorable Javier Alvarez, Judge of the County Court at Law Number Three of El

Paso County, Texas, and concludes that Relator’s petition for writ of mandamus should be

denied. We therefore deny the petition for writ of mandamus, in accordance with the opinion of

this Court.

         IT IS SO ORDERED THIS 17TH DAY OF AUGUST, 2016.


                                           STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.